As filed with the Securities and Exchange Commission on November 28, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. MUZINICH SHORT DURATION HIGH YIELD CORPORATE DEBT FUND SCHEDULE OF INVESTMENTS at September 30, 2012 (Unaudited) Principal Amount Value CORPORATE BONDS: 92.4% Aerospace/Defense: 0.5% L-3 Communications Corp. 6.375%, 10/15/2015 $ Airlines: 1.1% Delta Air Lines, Inc. 9.500%, 9/15/20141 Apparel/Textiles: 1.2% Hanesbrands, Inc. 8.000%, 12/15/2016 Automotive & Auto Parts: 2.5% American Axle & Manufacturing Holdings, Inc. 9.250%, 1/15/20171 Ford Motor Credit Co., LLC 12.000%, 5/15/2015 Broadcasting: 3.5% Belo Corp. 8.000%, 11/15/2016 Sinclair Television Group 9.250%, 11/1/20171 Sirius XM Radio, Inc. 8.750%, 4/1/20151 Building Materials: 1.2% Masco Corp. 6.125%, 10/3/2016 Cable/Satellite TV: 4.6% Cequel Communications Holdings, LLC 8.625%, 11/15/20171 Echostar DBS Corp. 6.625%, 10/1/2014 UnityMedia Hessan 8.125%, 12/1/20171 Virgin Media Finance PLC 9.500%, 8/15/2016 Capital Goods: 3.4% Case Corp. 7.250%, 1/15/2016 General Cable Corp. 7.125%, 4/1/2017 Manitowoc, Inc. 9.500%, 2/15/2018 Chemicals: 2.3% Celanese US Holdings, LLC 6.625%, 10/15/2018 Georgia Gulf Corp. 9.000%, 1/15/20171 Consumer Products: 3.4% Easton-Bell Sports, Inc. 9.750%, 12/1/2016 Jarden Corp. 8.000%, 5/1/2016 Spectrum Brands, Inc. 9.500%, 6/15/2018 Diversified Financial Services: 3.3% GMAC, Inc. 6.750%, 12/1/2014 International Lease Financial Corp. 4.875%, 4/1/2015 Lender Processing Services, Inc. 8.125%, 7/1/2016 Diversified Media: 6.9% Clear Channel Holdings, Inc. 9.250%, 12/15/2017 Interpublic Group Companies, Inc. 10.000%, 7/15/2017 Lamar Media Corp. 7.875%, 4/15/2018 Nielsen Finance, LLC 7.750%, 10/15/2018 Quebecor Media, Inc. 7.750%, 3/15/2016 WMG Acquisition Corp. 9.500%, 6/15/2016 Energy: 12.5% Berry Petroleum Co. 10.250%, 6/1/2014 Chesapeake Energy Corp. 9.500%, 2/15/2015 Coffeyville Resources, LLC 9.000%, 4/1/20151 Forest Oil Corp. 8.500%, 2/15/2014 Holly Corp. 9.875%, 6/15/2017 Plains Exploration & Production Co. 7.625%, 6/1/2018 Range Resources Corp. 8.000%, 5/15/2019 Sandridge Energy, Inc. 9.875%, 5/15/2016 SESI, LLC 6.875%, 6/1/2014 Suburban Propane Partners LP 7.500%, 10/1/20181 Western Refining, Inc. 11.250%, 6/15/20171 Food & Drug Retail: 2.3% Ingles Markets, Inc. 8.875%, 5/15/2017 Rite Aid Corp. 9.750%, 6/12/2016 Food/Beverage/Tobacco: 2.4% Constellation Brands, Inc. 8.375%, 12/15/2014 JBS USA LLC / JBS USA Finance, Inc. 11.625%, 5/1/2014 Gaming: 1.2% MGM Resorts International 10.375%, 5/15/2014 Healthcare: 7.8% Biomet, Inc. 10.000%, 10/15/2017 Grifols, Inc. 8.250%, 2/1/2018 HCA, Inc. 6.375%, 1/15/2015 Mylan, Inc. 7.625%, 7/15/20171 Universal Hospital Services, Inc. 4.111%, 6/1/20152 Valeant Pharmaceuticals International, Inc. 6.500%, 7/15/20161 Warner Chilcott Corp. 7.750%, 9/15/2018 Home Builders/Real Estate: 1.2% CB Richard Ellis Services, Inc. 11.625%, 6/15/2017 Hotels: 0.9% Host Marriott LP 6.750%, 6/1/2016 Leisure: 3.4% Cedar Fair LP 9.125%, 8/1/2018 Equinox Holdings, Inc. 9.500%, 2/1/20161 Speedway Motorsports, Inc. 8.750%, 6/1/2016 Metals/Mining: 5.3% Arch Coal, Inc. 8.750%, 8/1/2016 FMG Resources 7.000%, 11/1/20151 Murray Energy Corp. 10.250%, 10/15/20151 Novelis, Inc. 8.375%, 12/15/2017 Vedanta Resources PLC 8.750%, 1/15/20141 Paper: 2.3% Graphic Packaging International, Inc. 9.500%, 6/15/2017 Resolute Forest Products 10.250%, 10/15/2018 Restaurants: 2.1% CKE Restaurants, Inc. 11.375%, 7/15/2018 Seminole Hard Rock Entertainment, Inc. 2.889%, 3/15/2014 1,2 Services: 3.3% Aramark Corp. 8.500%, 2/1/2015 KAR Auction Services, Inc. 4.445%, 5/1/20142 United Rentals (North America), Inc. 10.875%, 6/15/2016 Steel: 2.2% ArcelorMittal, LLC 6.500%, 4/15/2014 McJunkin Red Man Corp. 9.500%, 12/15/2016 Super Retail: 2.2% J.C. Penney Company, Inc. 6.875%, 10/15/2015 QVC, Inc. 7.125%, 4/15/20171 Technology: 2.2% Advanced Micro Devices, Inc. 8.125%, 12/15/2017 Amkor Technology, Inc. 7.375%, 5/1/2018 Telecommunications: 4.0% Frontier Communications Corp. 8.250%, 5/1/2014 7.875%, 4/15/2015 Inmarsat Finance PLC 7.375%, 12/1/20171 Nextel Communications, Inc. 7.375%, 8/1/2015 PAETEC Holding Corp. 8.875%, 6/30/2017 Transportation Excluding Air/Rail: 1.1% AWAS Aviation Capital, Inc. 7.000%, 10/15/20161 Utilities: 2.1% AES Corp. 7.750%, 3/1/2014 Intergen NV 9.000%, 6/30/20171 TOTAL CORPORATE BONDS (Cost $13,197,783) TOTAL INVESTMENTS IN SECURITIES: 92.4% (Cost $13,197,783) Other Assets in Excess of Liabilities: 7.6% TOTAL NET ASSETS: 100.0% $ 1 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At September 30, 2012 the value of these securities amounted to $3,360,401 or 23.4% of net assets. 2 Variable rate security; rate shown is the rate in effect on September 30, 2012. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments since the Fund does not have a full fiscal year. Muzinich Short Duration High Yield Corporate Debt Fund Summary of Fair Value Exposure at September 30, 2012 (Unaudited) The Muzinich Short Duration High Yield Corporate Debt Fund (the "Fund") utilizes variuos methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgement. Accordingly, the degree of judgement excercised in determining fair value is greatest for instruments catergorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2012: Level 1 Level 2 Level 3 Total Corporate Bonds ^ $
